ORDER

PER CURIAM.
Defendant Theodis Guyton was found guilty after a jury trial of trafficking in the second degree, Section 195.223 RSMo, and possession of a controlled substance, Section 195.202 RSMo. The trial court sentenced defendant to concurrent terms of ten years imprisonment, and six months imprisonment and a $500 fine. From that judgment defendant appealed. Subsequently, he filed his Rule 29.15 motion for post-conviction relief. The motion was denied without an evidentia-ry hearing. Defendant also appealed the denial of his motion.
Defendant’s direct appeal is denied and judgment of the trial court is affirmed. Rule 30.25(b).
We find the motion court’s judgment is based on findings that are not clearly erroneous and the evidence in support of the jury verdict is not insufficient. No error of law appears and an opinion would serve no prece-dential value.
The judgment is affirmed in accordance with Rule 84.16(b).